Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147383                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  BILLIE WILLIAMS, KEN WILLIAMS, and                                                                Bridget M. McCormack
  JERRY VORVA,                                                                                            David F. Viviano,
                                                                                                                      Justices
            Plaintiffs-Appellees,
  and
  AMERICAN FAMILY HOMES, INC.,
  THOMAS PROSE, and MARIA PROSE,
           Intervening Plaintiffs-Appellants,
  v                                                                 SC: 147383
                                                                    COA: 301490
                                                                    Washtenaw CC: 07-000938-CZ
  GLENNBROOK BEACH ASSOCIATION,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 28, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           t1021
                                                                               Clerk